STORY, Circuit Justice.
The twenty-first section of the act of March 2, 1799, c. 128, provides, that the collectors of the customs shall, with the approbation of the principal officer of the treasury department, employ proper persons as weighers, gaugers, meas-urers and inspectors, at the several ports within their districts. The officers appointed by the collectors under this section hold their offices during his pleasure; and cease to be such upon his death, removal, or resignation, unless the law has enabled him to give more permanency to their offices. In respect to certain officers, the law has provided for the execution of their duties after their principal is out of office. Vide Rex v. Corporation of Bedford Dock, 6 East, 356. *753Such, in case of the death of the collector, is the authority vested, by the 22d section of the act, in his deputy. No such provision ex-' ists in respect to inspectors. They depend for their employment upon the good will of each successive collector, and in practice it has always been understood, that unless appointed, or, in the language of the statute, employed by the collector actually in office, they are no longer officers of the customs. The indictment, therefore, cannot be sustained, and the defendant is entitled to judgment.